DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yagawa (US 2005/0203973).
As per claim 1, Yagawa teaches a system (Yagawa: fig. 1) comprising: 
one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors (Yagawa: fig. 1, items 10, 20; par. [0024]: hardware component…a computing or other suitable data processing component…a software component…an operating system and other support programs”) and perform: 
dividing a computer file into two or more portions (Yagawa: fig. 2, items 100, 101-105; par. [0032]: “The entry client 50 provides a file 100. The partitioning step 300 results in the identification of a plurality of partitions, referred to as input partitions 101-105”); 

creating two or more respective computer file portion replicas of each respective portion of the two or more portions, wherein each respective computer file portion replica of the two or more respective computer file portion replicas: is for a corresponding portion of the two or more portions; and comprises a same one of the respective unique identifier as the corresponding portion of the two or more portions (Yagawa: par. [0049]: “In step 420, one or more files are created each of which comprises the content of the input partition. Such files are referred to as "replicas" or "replica files"…In practice, it is probably preferable to create more than one replica, in order to assure a certain level of retention reliability… it is probably preferable to store the replicas throughout the storage system”; it is inherent that the replica has the same hash/unique identifier as the partition); and 
facilitating storage of the two or more respective computer file portion replicas on a distributive data storage cluster (Yagawa: par. [0049]: “it is probably preferable to store the replicas throughout the storage system… If the file containing the input partition is stored in storage system 70, for example, then it might be preferable to store one or more replicas among the storage systems 71, 72 to reduce the likelihood of lost or corrupted data”).
As per claim 2, Yagawa teaches wherein each respective unique identifier comprises a respective portion hash value, a respective label, respective metadata, or a respective metadata tag (Yagawa: pars. [0034], [0035]).

As per claim 4, Yagawa teaches wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors and perform: calculating a respective retrieved unique identifier for each respective portion of the two or more portions associated with the set of the two or more respective computer file portion replicas, as received (Yagawa: par. [0064]); and determining that the respective retrieved unique identifier for each respective portion of the two or more portions associated with the set of the two or more respective computer file portion replicas, as received, matches the respective unique identifier for each 
As per claim 5, Yagawa teaches wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors and perform: merging the set of the two or more computer file portion replicas, as received, into the computer file. Yagawa pars. [0063] – [0071] teaches retrieving each candidate read out partition and checking whether it is corrected or valid, where it is inherent that once all the read out partitions are retrieved, they must be combined to generate the file as they were partitioned and distributed to the storage system nodes.
As per claim 7, Yagawa teaches wherein the computer file comprises an image file (Yagawa: par. [0033]).
As per claim 8, Yagawa teaches wherein creating the two or more respective computer file portion replicas of each respective portion of the two or more portions comprises: replicating each respective portion of the two or more portions by a respective replication factor based, at least in part, on a number of the two or more storage nodes (Yagawa: par. [0049]: “In practice, it is probably preferable to create more than one replica, in order to assure a certain level of retention reliability. The 
As per claim 10, Yagawa teaches wherein the respective unique identifier for each respective portion of the two or more portions is different for each respective portion of the two or more portions (Yagawa: par. [0034]: “a partition can be uniquely identified” means each partition/portion has identifier that is different than the other).
Claims 11-15, 17, 18 and 20 are directed towards method and are similar in scope with claims 1-5, 7, 8 and 10. Yagawa teaches a method (Yagawa: claim 1), thus claims 11-15, 17, 18 and 20 are rejected under same rationales as applied to claims 1-5, 7, 8 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yagawa (US 2005/0203973) as applied to claims 1 and 11 above, and further in view of Karr (US 2005/0228950).
As per claim 6, Yagawa fails to teach wherein at least one respective computer file portion replica of the two or more respective computer file portion replicas comprises a fastest responding computer file portion replica. Karr teaches logical volumes/storage devices storing mirrored (replicated) data and accepts the data from the fasted responder (Karr: par. [0040]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Karr in the system of Yagawa and accept the results from the fasted responding device to improve the system performance.
Claim 16 is similar in scope with claim 6 and thus rejected under same rationales as applied to claim 6 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yagawa (US 2005/0203973).
As per claim 9, Yagawa expressly fails to teach wherein the respective replication factor is determined using an equation comprising: Q = N/2 + 1, wherein Q comprises the number of the two or more storage nodes; and N comprises the respective replication factor. However Yagawa teaches (par. [0049): “The actual number or replicas can be a predetermined value, it can be determined by a system administrator and thus can be changed from time to time, it can be determined algorithmically in an automated basis, and so on”. As it can be seen from above 
Claim 19 is rejected under same rationales as applied to claim 9 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 9 and 10 and claims 1, 4-6 and 8 of U.S. Patent Nos. 10,776,014 and 10,209,901 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application is anticipated by claims of patents (please see comparison chart below). 
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
App. 17/020,096
US Patent: 10,776,014
US Patent: 10,209,901
1. A system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform: dividing a computer file into two or more portions; calculating a respective unique identifier for each respective portion of the two or more portions; creating two or more respective computer file portion replicas of each respective portion of the two or more portions, wherein each respective computer file portion replica of the two or more respective computer file portion replicas: is for a corresponding portion of the two or more portions; and comprises a same one of the respective unique identifier as the corresponding portion of 

2. The system of claim 1, wherein each respective unique identifier comprises a respective portion hash value, a respective label, respective metadata, or a respective metadata tag.



























3. The system of claim 1, wherein the one or more non-transitory storage devices storing the computing instructions are 


4. The system of claim 3, wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors and perform: calculating a respective retrieved unique identifier for each respective portion of the two or more portions associated with the set of the two or more respective computer file portion replicas, as received; and determining that the respective retrieved unique identifier for each respective portion of the 


5. The system of claim 3, wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors and perform: merging the set of the two or more computer file portion replicas, as received, into the computer file.


6. The system of claim 1, wherein at least one respective computer file portion replica of the two or more respective computer file portion replicas comprises a fastest responding computer file portion replica.

7. The system of claim 1, wherein the computer file comprises an image file.


10. The system of claim 1, wherein the respective unique identifier for each respective portion of the two or more portions is different for each respective portion of the two or more portions.
wherein each respective portion hash value for each respective portion of the two or more portions is different than other respective portion hash values for other respective portions of the two or more portions; creating two or more respective computer file portion replicas of each respective portion of the two or more portions, wherein each respective computer file portion replica of the two or more 



















4. The system of claim 1, wherein the one or more non-transitory storage devices storing the computing instructions are 
5. The system of claim 4, wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors and perform: calculating a respective retrieved portion hash value for each respective portion of the two or more portions associated with the set of the two or more respective computer file portion replicas, as retrieved; and determining that the respective retrieved portion hash value for each respective 

6. The system of claim 4, wherein the one or more non-transitory storage modules devices storing the computing instructions are further configured to run on the one or more processing modules processors and perform: merging the set of the two or more respective computer file portion replicas, as retrieved, into the computer file.

7. The system of claim 4, wherein: at least one respective computer file portion replica of the two or more respective computer file portion replicas, as retrieved, comprise a fastest responding computer file portion replica.
9. The system of claim 1, wherein: the computer file comprises an image file.



4. The system of claim 1, wherein the one or more non-transitory storage modules storing the computing instructions are 






































5. The system of claim 1, wherein the one or more non-transitory storage modules storing the computing instructions are configured to run on the one or more processing modules and further perform acts of: merging the set of the one or more image portion replicas into the image.



6. The system of claim 1, wherein: each of the one or more image portion replicas of the set of the one or more image portion replicas comprise a fastest responding image portion replica.






.


Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Nos. 10,776,014 and 10,209,901 respectively in view of Yagawa (US 2005/0203973).
As per claim 9, US Patents expressly fail to teach wherein the respective replication factor is determined using an equation comprising: Q = N/2 + 1, wherein Q comprises the number of the two or more storage nodes; and N comprises the respective replication factor. However Yagawa teaches (par. [0049): “The actual number or replicas can be a predetermined value, it can be determined by a system administrator and thus can be changed from time to time, it can be determined algorithmically in an automated basis, and so on”. As it can be seen from above teaching, the number of replicas or replication factor can be determine by the .

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts of record not relied upon teach a method/a system of dividing/partitioning a file into multiple portions and calculating hash for each portion and storing the portions to distributed storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138